Exhibit 10.4

 

Non-Employee Director Compensation

 

Based on its annual review of director compensation, on June 10, 2005,
Chesapeake Energy Corporation’s Board of Directors approved the annual
compensation of its non-employee directors effective July 1, 2005 as follows:
(1) $25,000 annual retainer to be paid in quarterly installments on the first
business day of each calendar quarter; (2) $10,000 and $2,500 payable for each
board meeting attended in person and telephonically, respectively, not to exceed
$60,000 per year for board meetings attended; and (3) 12,500 restricted shares
of Chesapeake’s common stock to be issued on the first business day in July of
each year. One-quarter (1/4) of each restricted stock award will vest
immediately upon award with the remaining three-quarters (3/4) of the award to
vest ratably over the next three years following the date of the award.

 